Form oscmsdoc − oscmissdocv27

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 20−21369−JNP
                                         Chapter: 7
                                         Judge: Jerrold N. Poslusny Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Anthony D DeGannes
   2614 Wolf Avenue
   Merchantville, NJ 08109
Social Security No.:
   xxx−xx−0268
Employer's Tax I.D. No.:


                       ORDER TO SHOW CAUSE WHY CASE SHOULD NOT BE
                  DISMISSED FOR FAILURE TO FILE DOCUMENTS OR EXTEND TIME

    The debtor filed a petition on October 6, 2020 but failed to file the following documents required by Fed. R.
Bankr. P. 1007:

        Summary of Assets/Liabilities and Stat Info − Individuals, Declaration About An Individuals Schedule,
Statement of Financial Affairs For Individuals, Atty Disclosure Statement, Statement of Your Current Monthly
Income (122A−1), Means Test Calculation (122A−2) − If Applicable, Stmt of Exemption From Presumption of
Abuse (122A−1 Supp) − If Applicable, List of All Creditors, Schedules A/B,C,D,E/F,G,H,I,J,

     It is hereby ORDERED that:

     The debtor or debtor's attorney must appear at a hearing before the Honorable Jerrold N. Poslusny Jr. on:

   Date: October 27, 2020
   Time: 10:30 AM
   Location: 4th Floor Courtroom 4C, Mitchell H. Cohen Courthouse, 1 John F. Gerry Plaza, 400 Cooper Street,
Camden, NJ 08101−2067


     to show cause why the case should not be dismissed.

     If all required documents are filed with the Clerk before the hearing date, this Order to Show Cause will be
vacated and no appearance is required.

     Any motion or other objection that is filed will be considered a Motion for Extension of Time to File Schedules,
Statements, and Other Documents under Fed. R. Bankr. P. 1007(c), and will be scheduled by the court to be heard on
the same date and time as this Order to Show Cause.

      Unless all required documents are filed before the hearing date on this Order to Show Cause, you must appear
at the hearing. FAILURE TO APPEAR AT THE HEARING WILL RESULT IN DISMISSAL OF THE CASE.

IMPORTANT: Any document filed must be the most recent version of the applicable Official or Local Form.
Please check www.njb.uscourts.gov to find updated forms.
Dated: October 7, 2020
JAN: lgr

                         Jerrold N. Poslusny Jr.
                         United States Bankruptcy Judge
